    Case 1:10-cv-05777-LAP-DCF Document 238 Filed 01/21/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JONATHAN BERALL, M.D.,

                 Plaintiff,
                                            No. 10-CV-5777 (LAP)
         -against-
                                                    ORDER
VERATHON INC., et al.,

                 Defendants.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     The Court has reviewed the parties’ letters regarding

summary judgment.    (See dkt. nos. 227, 236, 237.)         Counsel may

proceed with the proposed motion.      Counsel shall confer and

inform the Court by letter of the proposed briefing schedule.

SO ORDERED.

Dated:   January 21, 2021
         New York, New York


                                       ___________________________
                                       LORETTA A. PRESKA, U.S.D.J.
